Exhibit 10.9

AMENDMENT #18 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT #18 (this “Amendment”), dated as of September 10, 2008 is entered
into by and among:

(a) Actuant Receivables Corporation, a Nevada corporation (“Seller”),

(b) Actuant Corporation, a Wisconsin corporation (“Parent”), as initial
Servicer,

(c) Variable Funding Capital Company LLC (as assignee of Blue Ridge Asset
Funding Corporation, a Delaware corporation) (“VFCC”), and

(d) Wachovia Bank, National Association, as agent for VFCC and its assigns under
the Transaction Documents and under the Liquidity Agreement (together with its
successors and assigns in such capacity, the “Agent”),

with respect to the Receivables Purchase Agreement dated as of May 30, 2001 by
and among the Seller, Parent, VFCC and Agent (as amended, restated or otherwise
modified from time to time, the “Existing Agreement”). Unless defined elsewhere
herein, capitalized terms used in this Amendment shall have the meanings
assigned to such terms in the Existing Agreement.

 

PRELIMINARY STATEMENT

Each of the parties wishes to amend the Existing Agreement on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

Section 1. Amendments.

(a) Section 7.1(b)(vii) is hereby amended and restated to read in its entirety
as follows:

“(vii) ERISA.

(a) The occurrence or the reasonably expected occurrence of any ERISA Event
that, when taken together with all other such ERISA Events, could reasonably be
expected to result in a material liability.

(b) The filing or the written indication to Parent or the relevant ERISA
Affiliate of the intent of the PBGC to file notice of a Lien in relation to any
Plan or with regard to any of the Purchased Assets.”

(b) Section 9.1(d) of the Existing Agreement is hereby amended by changing the
phrase “ten (10)” contained therein to “thirty (30)”.



--------------------------------------------------------------------------------

(c) Section 9.1(f) of the Existing Agreement is hereby amended by changing the
dollar amount of “$5,000,000” contained therein to “$10,000,000”.

(d) Section 9.1(j) of the Existing Agreement is hereby amended by changing the
dollar amount of “$5,000,000” contained therein to “$10,000,000”.

(e) Section 9.1(o) of the Existing Agreement is hereby amended by changing the
dollar amount of “$1,000,000” contained therein to “$10,000,000”.

(f) Section 9.1(p) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(p) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Purchased Assets and such
lien shall not have been released within seven (7) days, or the PBGC shall, or
shall indicate in writing to the Parent or the relevant ERISA Affiliate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any Plan of the Purchased Assets.”

(g) The definition of “Amortization Date” contained in Exhibit I to the Existing
Agreement is hereby amended and restated in its entirety to read as follows:

““Amortization Date” means the earliest to occur of (i) March 10, 2009, (ii) the
day on which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (iii) the Business Day immediately prior to the occurrence of an
Event of Bankruptcy with respect to any Seller Party, (iv) the Business Day
specified in a written notice from the Agent following the occurrence and during
the continuance of any other Amortization Event, and (v) the date which is not
less than 10 Business Days after the Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement.”

(h) The definition of “Purchase Limit” contained in Exhibit I to the Existing
Agreement is hereby amended and restated to read as follows:

““Purchase Limit” means 75,000,000.”

Section 2. Representations. In order to induce the other parties hereto to
consent to this Amendment, Seller hereby confirms that, as of the date of this
Amendment:

(a) the representations and warranties set forth in Section 5.1 of the Existing
Agreement are true and correct on and as of the date of this Amendment as though
made on the date hereof;

(b) no event has occurred and is continuing that will constitute an Amortization
Event or an Unmatured Amortization Event; and

(c) the Aggregate Invested Amount does not exceed the Purchase Limit and the
aggregate Receivable Interests do not exceed 100%.

 

2



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. This Amendment shall become effective as of the
date first above written upon (i) the receipt by the Agent of counterparts
hereof, duly executed by each of the parties hereto, (ii) the effectiveness of
the Twelfth Amended and Restated Fee Letter (including without limitation, the
receipt of the fee set forth therein), (iii) the effectiveness of the Tenth
Amendment to the Receivables Sale Agreement, (iv) the payment of all outstanding
legal fees and expenses of Latham & Watkins LLP and (v) receipt by Agent of a
secretary’s certificate from the Seller and Parent, in each case, in form and
substance reasonably acceptable to Agent.

Section 4. Miscellaneous.

4.1. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

4.2. CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS
AMENDED HEREBY OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY OR ANY
DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE
EXISTING AGREEMENT AS AMENDED HEREBY SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.

4.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY,
ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AMENDMENT OR THE EXISTING
AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

3



--------------------------------------------------------------------------------

4.4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.

4.5. Reference to and Effect on Existing Agreement. Except as specifically
modified above, the Existing Agreement and the other Transaction Documents shall
remain in full force and effect and are hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Agent under the Existing Agreement or
any other Transaction Documents, nor constitute a waiver of any provision of the
Existing Agreement or any other Transaction Documents, except as specifically
set forth herein.

<signature pages follow>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.

 

ACTUANT RECEIVABLES CORPORATION

By:

 

/s/ Patrick C. Dorn

Name:   Patrick C. Dorn Title:   President   Address:  

3993 Howard Hughes Pkwy.

Suite 100

Las Vegas, Nevada 89109

    Attn:   Pat Dorn     Phone:   (702) 735-1811     Fax:   (702) 735-1785
ACTUANT CORPORATION

By:

 

/s/ Terry M. Braatz

Name:   Terry M. Braatz Title:   Treasurer   Address:   3000 W Silver Spring
Road Milwaukee, WI 53007     Attn:   Terry M. Braatz     Phone:   262-373-7437  
  Fax:   262-790-6820

[Signature Page to Amendment No. 18 to Receivables Purchase Agreement]



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC

 

BY:

  WACHOVIA CAPITAL MARKETS LLC., ITS ATTORNEY-IN-FACT

By:

 

/s/ Haojin Wu

 

Name:

  Haojin Wu  

Title:

  Vice President  

 

WACHOVIA BANK, NATIONAL ASSOCIATION, AS A LIQUIDITY BANK AND AS  AGENT

By:

 

/s/ Michael J. Landry

 

Name:

  Michael J. Landry  

Title:

  Vice President  

[Signature page to Amendment No. 18 to Receivables Purchase Agreement]